Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7,9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (20100019279).
a.	As to claims 1, 3 and 4, 9, 10, 13, and 18,  Chen teaches a substrate (327); a first layer comprising a first III-V semiconductor material formed over the substrate (325); a first transistor formed over the first layer (normal-off HEMT 303), wherein the first transistor comprises a first gate structure comprising a first material (317), a first source region and a first drain region (315 319); and a second transistor formed over the first layer (301), wherein the second transistor comprises a second gate structure comprising a second material (335), a second source region and a second drain region (339 and 335). Further figure 15 teaches multiple hemt devices on a same substrate.
Chen does not explicitly teach different material for the gates in this embodiment.

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide to provide two HEMTS (like figure 15) with two different work function gates material to optimize the HEMTs including threshold voltage HEMT integrated circuits.
By definition one has to be lower than the other if they are different.
b.	As to claim 2 19, Chen teaches the first transistor and the second transistor are high electron mobility transistors. As to the recitation of to be used in a same multi-stage driver circuit this is an intended use and since the device could be used in such a manner it meet the claim limitation.
c.	As to claim 5, the phrase at least one of  is interpreted as “or” since this is what is consistent with the specification. As to forming on from gate Ni and one gate from W. Both were known and used in III-N HEMT and further both are known to be different work function.
Therefore it would have been obvious to  one of ordinary skill in the art at the time of filing to provide the first gate as W and the second gate as Ni.
One would have been so motivated to use conventional material used in HEMT fabrication while optimizing the work functions for the desired results.
d.	As to claims 6 7 and 20, Chen teaches further comprising a second layer comprising a second III-V semiconductor material disposed on the first layer (AlGaN on the GaN), wherein: the second III-V semiconductor material is different from the first III-
e. As to claims 11 and 12, is applicant claim a use or the device apply active voltages is an active step. Applicant is allowed one statutory class per claim. The office is treating this as intended use. Further ground is relative. One can arbitrary define ground as the lowest voltage and then the higher voltage is positive by definition.
As to claim 14, the claim does not recite the pin is part of the structure thus it does not further limit. Any output could be consider a pin and it does not have to be directly connected. Since Chen teach IC circuit it will have an output and that output can be consider a pin.
f.	As to claim 15-16, LV is arbitrary Chen teaches normally off which s a enhancement mode. Which one is the 1st vs the second is none limiting claim 15 the first could be the normally off in claim 15, and without a loss of generalization since 16 does not depend from 15, the normally off could be the second in claim 16. Thus since LV is arbitrary and normally off (enhancement) Chen teaches claims 15 and 16.
g.	AS to claim 17, Chen teaches for a rectifier Chen teaches wherein the first gate is physically coupled to the second source.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Greco (Review of technology for normally-off HEMT with p-GaN gate,” 
Greco teach providing a p-layer between the DEG layers to optimize the depletion, for the transistor.

Since this is the same structure defined as a polarization layer it meet the claim limitation.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant asserts that Chen does not teach and or suggest using different gate metals for the different HEMT. The office disagrees, applicant ignore the rest of the disclosure and merely attacks paragraph 101, as well as figure 3. Applicant asserts Figure 3 is not two HEMT but a rectifier and a HEMT. This is not found convincing the “rectifier” is merely a HEMT with the gate tied to the source comparing 303 to 301. The rectifier still has a hemt structure and is still a hemt. Further figure 15 shows multiple hemts. Applicant ignores paragraphs 97-100 which drawn to modification of the embodiments. Specifically paragraph 100 states:
The present innovations provide users with the capability of making single voltage supply RFIC and MMIC microwave integrated circuits). It also provides users a monolithic integration GaN-based digital integrated circuits that are needed for high temperature electronics.
Indicating multiple devices in the vain of figure 15. Thus if one is selecting gate work function on the basis operation for different devices (i.e. figure 15) Chen would suggest different work function for said HEMTs. 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896